Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-17 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 all of the prior art of record fails to teach or suggest the limitation of claim 1, a remotely operable port security barrier system, comprising: one or more joined together floating port security barrier segments forming a string of port security barrier units; one or more means for remotely latching an end of said string of port security barrier units to a fixed point, and for remotely unlatching said end; one or more remotely operable means for moving at least one end of said string of port security barriers from its latched position and rotating same to another position, and rotating back to said latched position, and a power unit for powering said remotely operable means for moving at least one end of said string of port security barriers, wherein said one or more remotely operable means for moving at least one end of said string of port security barriers comprises one or more remotely operable thruster units, each of said thruster units comprising one or more propeller equipped units having controllable speed and directional functions; a positional guidance system whereby a position of said port security barrier string can be monitored and said remotely operable means for moving at least one end of said string of port security barriers controlled to position said port security barriers as desired; and a control system comprising a digital processor, said control system adapted to wirelessly receive information from said means for remotely latching an end of said string of port security barriers, said positional guidance system, and said remotely operable means for moving at least 3one end of said string, and wirelessly send information for control of same. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
a port security barrier system, comprising: a plurality of floating port security barrier segments forming a port security barrier string; an axially moveable latch disposed on an end of said port security barrier string, said latch adapted to engage a captured element thereby fixing said end to a fixed point; a remotely operable thruster unit disposed proximal said latch on said end of said string of port security barriers, said thruster unit capable of rotatably moving said string from its latched position to another position, and back to said latched position, and a power unit operatively connected to said thruster unit; a positional guidance system whereby a position of said port security barrier string can be monitored and said remotely operable thruster unit controlled to position said port security barrier string as desired; and a control system comprising a digital processor, said control system adapted to wirelessly receive information from said latch and said thruster unit, and wirelessly send information for control of same. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Truston US 20160002975 A1 discloses a security barrier system for controlling boat access to a protected area includes a barrier having an opening through it for boat passage. The barrier may be a fixed structure such as an earthen berm, or may be a floating barrier. A pair of spaced-apart support members, fixed in the waterbottom, are on either side of the opening. A gate is connected to one of the support members and spans the opening. A remotely operable latch means locks the gate closed, preventing passage. In one embodiment, a boat remotely unlocks the gate and pushes the gate open, then flex members return the gate to a closed and locked position. In another embodiment, particularly for locations with significant water level changes, the gate moves vertically on floats in response to water level, and a remotely operable system both unlocks/locks the gate and moves it between closed and open positions.
All dependent claims are allowable for at least the reasons of claim 1 and/or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665